Case 1:15-cr-00585-PKC Document 35 Filed 06/03/19 Page 1 of 1 PagelD #: 151

250 WEST SSE STREET MORRISON & FORRSTRR JL?

MORRISON FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BRUSSELS, DENVER,
HONG KONG, LONDON, LOS ANGELUS,
VHELEPETON[: 212.468.8000 NEW YORK, NORTHERN VIRGINIA,
ie PALO ALTO, SACRAMENTO, SAN DIEGO,
FACSIMILE: 212.468.7900 SAN FRANCISCO, SIFANGHAI, SINGAPORE,

FOKYO, WASITINGTON, DC

WWW, MOrO.COM

June 3, 2019 Writer’s Direct Contact

+1 (212) 468.8016
RWhite@mofo.com

By ECF Filing

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Roger Huguet, 15 CR 585 (PKC)

Dear Judge Chen:

We represent defendant Roger Huguet in the above-referenced case before the Court.
We submit this letter to request an adjournment of Mr. Huguet’s sentencing date. The
government has advised defense counsel that it consents to this request.

Mr. Huguet’s sentencing is currently scheduled for June 10, 2018. We respectfully
request that the sentencing be adjourned to a date convenient for the Court approximately six
months from now.

This is the seventh request for an adjournment of Mr. Huguet’s sentencing. All the
prior requests were consented to by the government and granted by the Court.

Respectfully submitted,

Ronald G. White

ce: Government Counsel (via ECF)

ny-1659617 v1
